DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 08/03/2021 has been entered and considered. Upon entering claims 1-13 have been canceled and claim 14-24 have added.

Allowable Subject Matter
Claims 14-24 allowed.
The following is an examiner’s statement of reasons for allowance: The combination of the claimed structure and function is not found nor suggested by the prior art of record. In detail claim 14 recites A hinge device…wherein the first hinge component has a through hole at a position where the first and second hinge components are engaged with each other, the through hole being formed so that the input shaft of the power generating device protrudes from the first hinge component toward the second hinge component, wherein the second hinge component is formed to have a recess at a position where the first and second hinge components are engaged with each other, the recess accommodating the input shaft of the power generating device protruding through the through hole, wherein the input shaft of the power generating device has a dent on a side surface of the input shaft, and wherein the input shaft of the power generating device is restrained to the second hinge component with respect to a direction of rotation about the reference axis, by a screw extending from outside of the second hinge component to the recess so as to penetrate the second hinge component and contact with the dent in .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114.  The examiner can normally be reached on 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 



/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                                        September 2, 2021

/TOAN T VU/Primary Examiner, Art Unit 2836